Citation Nr: 1734734	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  17-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from February 1963 to November 1964. This case comes before the Board of Veterans' Appeals (Board) from a Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) rating decision in September 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1. An unappealed June 2009 rating decision denied service connection for low back disability based essentially on a finding that the Veteran's current low back disability was not shown to be related to service or manifested in the first postservice year; evidence received since the June 2009 rating decision does not tend to show that the Veteran's current low back disability either manifested within the first postservice year or is otherwise related to service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met. The Veteran was adequately advised of VA's duties to notify and assist in the development of his claims prior to initial adjudication in correspondences dated in October 2008 and December 2008.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  The Board notes that while the Veteran identified receiving private treatment by Dr. S. in Fairbanks, Alaska from 1960 to 1970 and by Dr. Q. in Tennessee from 1970 to 1980, such records were not sought because the Veteran reported that such records were unavailable as both doctors had retired and Dr. S.'s office only kept records for 10 years after treatment.  The Veteran was afforded a VA spine examination in December 2008.  The report of that examination is adequate for adjudication purposes because it reflects familiarity with the Veteran's medical history and includes adequate rationale for the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Notably, the Veteran has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria - New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Regardless of the RO's findings on new and material evidence, the Board must consider the question again because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis (beyond consideration of whether the evidence received is new and material) is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.


Factual Background

The Veteran's service treatment records (STRs) show he reported twisting his back while lifting a trunk in the barracks in February 1964 and was diagnosed with a low back strain.

On October 1964 service separation examination the Veteran reported he was in good health, but noted low back pain from "heavy lifting six months ago" and "occasional soreness and tenderness."  However, his spine was clinically evaluated as normal.  

Postservice, a June 2008 VA treatment note indicates the Veteran reported chronic back discomfort and that he saw a private chiropractor.  

In an October 2008 VA primary care note, the Veteran reported having lower back pain due to an injury in the military in 1964.  The physician noted his June 2008 x-ray showed minimal arthritis.  In an October 2008 addendum note, the Veteran's physician noted that a MRI of his lower spine showed arthritis, degenerative joint disease, and facet disease. 

On December 2008 VA spine examination, the Veteran reported injuring his back while lifting a trunk in the barracks in 1964.  He said he was treated with ice packs and a back brace at the time.  The examiner noted a June 2008 x-ray showed mild disc space narrowing and facet joint sclerotic changes at L4 to L5 and L5 to S1.  The examiner also noted a review of an October 2008 MRI showed mild degenerative changes in the Veteran's lower lumbar spine.  Based on the above and an examination, the examiner diagnosed degenerative disc disease of the lumbar spine, but opined that this disability was less likely as not (less than 50/50 probability) caused by or a result of any injury during military service.  In so finding, the examiner reasoned that "this Veteran had a soft tissue injury diagnosed as low back strain while in the military.  There is no evidence in the literature that links soft tissue injuries to the development of arthritis.  The most common cause of degenerative disease of the joints and spine is advanced age.  It is more likely as not that the Veteran's degenerative disc disease of the lumbar spine is the result of the effects of advanced age."  The examiner also cited to current studies indicating that "advanced age is one of the strongest risk factors associated with osteoarthritis." 

A January 2009 rating decision by the Nashville RO denied service connection for degenerative disc disease of the lumbar spine based on a finding that the Veteran's degenerative disc disease was not related to his active duty service.

In a February 2009 statement, the Veteran reported that he injured his back in February 1964 while changing the mat in an Army truck and has had back pain ever since.  He described his back pain as "more than a strain."  He also reported that, after his injury, he wore a back brace in service.  

In March 2009, the RO received the Veteran's treatment records from his private chiropractor.  The records show occasional chiropractic treatment for low back pain between February 2001 and March 2006.  In the first treatment note, in February 2001, the Veteran reported having lower back pain since the previous Wednesday because he twisted his back "when opening [a] gate."  

In a June 2009 rating decision, the San Juan, Puerto Rico RO properly reconsidered the matter in light of the new evidence submitted since the January 2009 rating decision (the Veteran's February 2009 statement and the private chiropractor treatment records).  However, the RO confirmed and continued the denial of service connection for degenerative disc disease of the lumbar spine because there continued to be no evidence that the Veteran's disability was related to service.  Although the Veteran filed a timely notice of disagreement with this decision, he did not perfect his appeal after the issuance of a proper May 2010 statement of the case (SOC).  Thus, the June 2009 decision became final based on the evidence then of record.  38 U.S.C.A. § 7105.

At an April 2010 hearing before the Nashville RO, in conjunction with the Veteran's appeal of the June 2009 rating decision, the Veteran's then representative asserted that "there was a mistake made in his medical records [during service] that don't accurately reflect his injuries or his treatment at that time."  The Veteran testified that he was working on the hood of an Army truck in February 1964 when he turned to step off the truck, twisted his back, and fell to the ground.  He testified that he was taken to a hospital where he was put in traction and given "hot and cold treatments for three days."  He testified that they told him he had "jammed vertebras" and that he has worn back braces ever since. 

In an April 2015 statement, the Veteran requested that the claim of service connection for degenerative disc disease of the lumbar spine be reopened.   

In August 2015, the RO requested treatment records from the Veteran's private chiropractor from January 1, 2004 through August 11, 2015.  In response, the Veteran's private chiropractor provided a March 2006 treatment note, indicating evaluation for reports of lower back pain.  

Analysis

After reviewing the record, the Board finds that the evidence is insufficient to reopen the claim for entitlement to service connection for a low back disability.  Notably, the only pertinent evidence received since the prior final denial in June 2009 is the March 2006 private chiropractor's treatment note.  However, this treatment note was included in the private treatment records received by the RO in March 2009 and considered by the June 2009 rating decision.  Accordingly the March 2006 private chiropractor's treatment note is redundant and not new evidence.  The Veteran has not provided any new evidence tending to show or suggest a causal linkage between the current degenerative disc disease of the lumbar spine and his active duty service; therefore, none of the evidence submitted since the previous denial can be considered material (i.e. evidence that, by itself or when considered with previous evidence record, relates to an unestablished fact necessary to substantiate the claim).

Accordingly, the evidence received since the June 2009 rating decision is not new and material and the claim of service connection for a low back disability may not be reopened.  In so finding, the Board also finds the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

The appeal to reopen the claim of service connection for a low back disability is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


